Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces First Quarter 2014 Financial and Operating Results Production Reaches 100,065 BOE/d in Q1 2014; Record Williston Basin Production of 73,325 BOE/d in Q1 2014 Up 27% Over Q1 2013 Q1 2014 Net Income Available to Common Shareholders of $109.1 Million or $0.91 per Diluted Share and Adjusted Net Income of $126.2 Million or $1.05 per Diluted Share Q1 2014 Discretionary Cash Flow Totals a Record $482.0 Million Redtail Niobrara Production of 4,550 BOE/d in Q1 2014 Up 41% Over Q4 2013 DENVER – April 30, 2014 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the first quarter of 2014 totaled 9.0 million barrels of oil equivalent (MMBOE), of which 88% was crude oil/natural gas liquids (NGLs).This first quarter 2014 production total equates to an average production rate of 100,065 barrels of oil equivalent per day (BOE/d) and produced record discretionary cash flow for the quarter. James J. Volker, Whiting’s Chairman and CEO, commented, “Our North Dakota, Colorado and Texas teams overcame one of the most severe winters on record so that we met all of our guidance numbers in the first quarter.Recently, at our Missouri Breaks field our new completion design that better isolates the perforations to fracture the reservoir produced an initial production rate from the newest well 40% to 70% higher than our earlier wells.We also achieved our best well result to date at our Cassandra field with the completion of the Kaldahl 11-3H flowing 1,930 BOE/d on April 1, 2014 using a cemented liner. “We also continue to streamline our asset base. We sold our remaining interests in the Big Tex prospect for $76 million.In total, we received $227 million for the two Big Tex asset sales or $3,100 per net acre and were pleased with this price given the light amount of drilling across this acreage.” Mr. Volker added, “We began selling gas at our Redtail field in mid-April as our gas plant there came on stream and the current gross inlet rate is over 8 MMcf per day.With the plant processing gas, we will generate new gas and plant product income streams and increase our net BOE daily production while being environmentally responsible by capturing and processing our gas.” Operating and Financial Results The following table summarizes the first quarter operating and financial results for 2014 and 2013: Three Months Ended March 31, Change Production (MBOE/d) 12% Discretionary Cash Flow-MM (1) $ $ 20% Realized Price ($/BOE) $ $ 7% Total Revenues-MM $ $ 21% Net Income Available to Common Shareholders-MM $ $ 27% Per Basic Share $ $ 26% Per Diluted Share $ $ 26% Adjusted Net Income Available to Common Shareholders-MM (2) $ $ 13% Per Basic Share $ $ 12% Per Diluted Share $ $ 12% A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. Operational Highlights Core Development Areas Williston Basin Development In the first quarter of 2014, production from the Williston Basin averaged a record 73,325 BOE/d, an increase of 27% over the 57,785 BOE/d in the first quarter of 2013.The Williston Basin represented 73% of Whiting’s total first quarter production. Missouri Breaks Field.We hold 99,930 gross (65,869 net) acres in the Missouri Breaks field, located in Richland County, Montana and McKenzie County, North Dakota.At our Skov 31-28 Unit at Missouri Breaks, we drilled three new Bakken wells in order to compare different completion designs.These wells used 3.0 to 4.0 million pounds of frac sand versus approximately 2.0 million pounds in wells completed using our prior method. 2 The original well in the unit, the Skov 31-28-1H, was completed using sliding sleeve technology on May 31, 2013 and flowed 927 BOE/d.On April 2, 2014, we completed two new wells in the unit using our new cemented liner method with an increased number of entry points.These wells, the Skov 31-28-2H and the Skov 31-28-4H, flowed at 1,072 BOE/d and 1,219 BOE/d, respectively.On April 1, 2014, we completed the Skov 31-28-3H with a new coiled tubing fracture stimulation method.This well flowed at 1,607 BOE/d, 73% higher than the initial well in the unit and 40% higher than the average of the two cemented liner wells.This new completion design better isolates the perforations to more effectively fracture the reservoir with fewer entry points.The following table summarizes our improving results: Well Name Method IP Date Entry Points Rate (BOE/d) Skov 31-28-1H (Original Well) Sliding Sleeve 5/31/2013 30 Skov 31-28-2H (New Well) Cemented Liner 4/2/2014 90 Skov 31-28-4H (New Well) Cemented Liner 4/2/2014 Skov 31-28-3H (New Well) Coiled Tubing Frac 4/1/2014 85 Hidden Bench Field.We hold 65,882 gross (37,314 net) acres in the Hidden Bench field, located in McKenzie County, North Dakota.Our cemented liner completion method has produced strong results.The 15 wells completed using this method had an average IP rate of 2,643 BOE/d. Based on strong initial results from our high density pilot at Hidden Bench, we plan to commence a development drilling program on an eight-well per drilling spacing unit (DSU) pattern in the Middle Bakken versus our original development plan of four wells per 1,280-acre spacing unit. Cassandra Field.We hold 29,827 gross (13,949 net) acres in the Cassandra field, located in Williams County, North Dakota.We utilized our cemented liner completion method on three recent wells.The Kaldahl 11-3H was completed in the Middle Bakken on April 1, 2014 flowing 1,930 BOE/d, 104% higher than the 10 prior wells completed in the Middle Bakken formation.The Olson 14-31TFH was completed in the Three Forks formation on March 14, 2014 flowing 1,375 BOE/d.The Sheldon 11-6 TFH was completed in the Three Forks on March 15, 2014 flowing 1,243 BOE/d. These wells produced at average initial rates 38% higher than the 10 prior wells completed in the Middle Bakken formation. Sanish Field Area.We hold 174,666 gross (82,445 net) acres in the Sanish field area, which includes the Company’s interests in the Parshall field, located in Mountrail County, North Dakota.Based on strong initial results from our high density pilots, we plan to commence a development drilling program on a nine-well per DSU pattern in the Middle Bakken versus our original development plan of three to four wells per 1,280-acre spacing unit. 3 Denver Julesberg Basin Development Redtail Niobrara Field.We hold a total of 174,892 gross (122,656 net) acres in our Redtail prospect, located in the Denver Julesberg Basin in Weld County, Colorado.Our Redtail acreage currently produces from both the Niobrara “B” and “A” zones and is also prospective in the Niobrara “C” zone as well as the Codell formation.We estimate that we have more than 3,300 gross locations to drill at Redtail based on a 16-well per DSU pattern in the “B” and “A” zones alone. Production from our Redtail field averaged 4,550 BOE/d in the first quarter of 2014, representing a sequential increase of 41% over the fourth quarter of 2013. Highlighting recent activity at our Redtail field was the initiation of gas sales from our Redtail gas plant.The plant has initial inlet capacity of 20 MMcf/d, which will be expanded to 70 MMcf/d in the first quarter of 2015.Gas sales are underway at a current gross inlet rate of over 8 MMcf/d. Drilling to date is on a 16-well per 960-acre DSU pattern in the “B” and “A” zones and we expect our rate of completions to rise in the second quarter of 2014.We plan to spud our 30F super pad located in the Horsetail township in May 2014.This high density pilot will test a 32-well per DSU pattern in the “A”, “B” and “C” zones.If successful, our potential drilling locations at Redtail would increase to more than 6,600 gross wells. We currently have three pad-capable drilling rigs running at Redtail, and we plan to add a fourth rig in the second half of 2014.This rig will initially drill in the northern portion of our acreage where we plan to test the Niobrara “A” zone and the Codell formation. 4 Operated Drilling Rig Count As of April 15, 2014, 18 operated drilling rigs were active on our properties.The breakdown of our operated rigs as of April 15, 2014 was as follows: Area Drilling Rigs Northern Rockies 14 Central Rockies 3 North Ward Estes 1 Total 18 Other Financial and Operating Results The following table summarizes the Company’s net production and commodity price realizations for the quarters ended March 31, 2014 and 2013: Three Months Ended March 31, Production Change Oil (MMBbl) 16% NGLs (MMBbl) (9%) Natural gas (Bcf) 5% Total equivalent (MMBOE) 12% Average sales price Oil (per Bbl): Price received $ $ 1% Effect of crude oil hedging ) (1) Realized price $ $ 2% NYMEX $ $ 5% NGLs (per Bbl): Realized price $ $ 24% Natural gas (per Mcf): Realized price $ $ 71% NYMEX $ $ 48% Whiting paid $0.7 million and $5.3 million in pre-tax cash settlements on its crude oil and natural gas hedges during the first quarter of 2014 and 2013, respectively.A summary of Whiting’s outstanding hedges is included later in this news release. 5 First Quarter 2014 Costs and Margins A summary of production, cash revenues and cash costs on a per BOE basis is as follows: Three Months Ended March 31, (Per BOE, Except Production) Production (MMBOE) Sales price, net of hedging $ $ Lease operating expense Production tax General & administrative Exploration Cash interest expense Cash income tax expense $ $ First Quarter 2014 Drilling and Expenditures Summary The table below summarizes Whiting’s operated and non-operated drilling activity and capital expenditures for the three months ended March 31, 2014: Gross/Net Wells Completed Total New % Success CAPEX Producing Non-Producing Drilling Rate (in MM) Q1 14 143/ 53.3 2 / 1.2 145/ 54.5 99% / 98% $ Includes $30 million for land and $41 million for facilities. Outlook for Second Quarter and Full-Year 2014 The following table provides guidance for the second quarter and full-year 2014 based on current forecasts, including Whiting’s full-year 2014 capital budget of $2,700.0 million: Guidance Second Quarter Full-Year Production (MMBOE) - - Lease operating expense per BOE $ - $ $ - $ General and admin. expense per BOE $ - $ $ - $ Interest expense per BOE $ - $ $ - $ Depr., depletion and amort. per BOE $ - $ $ - $ Prod. taxes (% of sales revenue) 8.35% - 8.55% 8.35% - 8.55% Oil price differentials to NYMEX per Bbl(1) (
